Opinion issued March 12, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00071-CR
                            ———————————
                     IN RE MOHAMAD AYOUB, Realtor


            Original Proceeding on Petition for Writ of Mandamus
                           and Writ of Prohibition


                          MEMORANDUM OPINION

      Relator, Mohamad Ayoub, has filed a petition for a writ of mandamus and for

a writ of prohibition, challenging the trial court’s order denying his “Motion [for]

Reconsideration of Discharge of Community Supervision” and “Order on Motion
for Dismissal and Discharge.”1 Relator has filed an unopposed motion to dismiss

the petition as moot.

      Accordingly, we reinstate relator’s petition, grant his motion, and dismiss the

petition.

                                  PER CURIAM


Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying proceeding is The State of Texas v. Mohamad Ayoub, cause no.
      1436092, in the 262nd District Court of Harris County, Texas, the Honorable Lori
      Chambers Gray presiding. The Honorable Denise Bradley, who signed the
      challenged orders, no longer presides over the 262nd District Court. Accordingly,
      we abated the proceeding to allow the Honorable Lori Chambers Gray to reconsider
      the rulings underlying this proceeding. See TEX. R. APP. P. 7.2(b).
                                           2